Pox, J.,
After an undue delay, the master has presented to the court a report in which he recommends a decree of divorce.
In going over the testimony, and taking judicial notice of our record, we find that an order was made on December 7,1928, in our court of desertion and nonsupport viz, that the libellant should pay to the respondent in this case the sum of $40 per month, that on December 15th of the same year the order was *310increased to $60 per month, that on June 19, 1934, the order was decreased to $35, and that since January 1, 1931, the defendant in the case of desertion and nonsupport paid to the plaintiff therein, the wife, the total sum of $30. This is a flagrant violation of the order, and we are of opinion that though the causes of divorce alleged are cruel and barbarous treatment and indignities to the person, and not desertion, these proceedings should be stayed until the said order of the court is fully complied with and the balance of the allowance fully paid to the wife, the respondent in the instant case.
And now, December 10,1934, upon due consideration, further proceedings in this case are suspended until all arrearages since January 1, 1931, for the support of the wife, the respondent in this case, are fully paid.